IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals

                             ___________________
                                                                       Fifth Circuit

                                                                     FILED
                                                               August 12, 2020
                                No. 20-30127
                             ___________________                Lyle W. Cayce
                                                                     Clerk
In re: LARRY SHARP,

           Movant.
                          ________________________

                       Motion for an order authorizing
                   the United States District Court for the
                  Western District of Louisiana to consider
                  a successive 28 U.S.C. § 2254 application
                          ________________________

Before HIGGINBOTHAM, SMITH, and OLDHAM, Circuit Judges.
PER CURIAM:
     Larry Sharp, Louisiana prisoner # 443025, was found guilty of second-
degree murder by a jury in an 11-to-1 verdict. See State v. Sharp, 810 So. 2d
1179, 1183 (La. Ct. App. 2002). He received a mandatory sentence of life
imprisonment at hard labor without the benefit of parole, probation, or
suspension of sentence. See id. On direct appeal, he argued, inter alia, that
state law allowing for a non-unanimous 10-to-2 jury verdict for second-degree
murder violated his right to due process. See id. at 1193–94. The Louisiana
Court of Appeal affirmed Sharp’s conviction. Id. at 1193–94, 1196. The
Louisiana Supreme Court denied his petition for review. State v. Sharp, 845
So. 2d 1081 (La. 2003) (mem.).
     In 2008, proceeding pro se, Sharp filed a petition for federal habeas relief
under 28 U.S.C. § 2254. In addition to a host of other contentions, Sharp
argued that state law allowing non-unanimous jury verdicts violates the
Fourteenth Amendment’s Due Process Clause. The district court denied the
petition. In June 2012, this court denied Sharp’s application for a certificate of
appealability.
      Seven years later in June 2019, Sharp filed a pro se Federal Rule of Civil
Procedure 60(b) motion to reopen his federal habeas proceedings in light of the
Supreme Court’s grant of certiorari in Ramos v. Louisiana, 139 S. Ct. 1318
(2019) (mem.). In February 2020, the district court determined that the motion
was an unauthorized successive § 2254 application and transferred it to this
court. See Gonzalez v. Crosby, 545 U.S. 524, 531–32 (2005); In re Epps, 127
F.3d 364, 365 (5th Cir. 1997). Subsequently, in April 2020, the Supreme Court
ruled in Ramos v. Louisiana, 140 S. Ct. 1390, 1394, 1397 (2020), that the Sixth
Amendment, as incorporated against the states in the Fourteenth
Amendment, requires a unanimous verdict to convict a defendant of a serious
offense. Sharp has since moved for this court’s authorization to file a second or
successive federal habeas petition.
      A prisoner cannot file a second or successive federal habeas petition
without first getting permission under 28 U.S.C. § 2244. Section 2244(b)(1)
provides that “[a] claim presented in a second or successive habeas corpus
application under section 2254 that was presented in a prior application shall
be dismissed.” It appears that Sharp is attempting to raise the same claim—
that non-unanimous jury verdicts cannot constitutionally support criminal
convictions—that he previously raised in 2008. See Brannigan v. United States,
249 F.3d 584, 588 (7th Cir. 2001) (explaining that “new legal arguments about
the same events do not amount to a new claim”). Any attempt to do so is strictly
barred by § 2244(b)(1), which admits of no exceptions.
      But even if we assume that Sharp’s current claim is different from the
one he raised twelve years ago, it remains barred by § 2244(b)(2). That


                                        2
statutory provision requires Sharp to show that his claims rely on “a new rule
of constitutional law, made retroactive to cases on collateral review by the
Supreme Court, that was previously unavailable.” Even if we further assume
that Ramos constitutes a “new rule of constitutional law,” the Supreme Court
plainly has not made it retroactive to cases on collateral review.
      The various opinions in Ramos make that much clear. Writing for four
Justices, Justice Gorsuch noted that “[w]hether the right to jury unanimity
applies to cases on collateral review is a question for a future case.” Ramos,
140 S. Ct. at 1407 (plurality op.). Justice Kavanaugh’s separate writing
discussed considerations that would inform that future case and thus also
shows Ramos has not yet been made retroactive. Cf. id. at 1420 (Kavanaugh,
J., concurring in part) (“So assuming that the Court faithfully applies Teague,
today’s decision will not apply retroactively on federal habeas corpus review
and will not disturb convictions that are final.” (citing Teague v. Lane, 489 U.S.
288 (1989) (plurality op.))). Justice Alito, joined by the Chief Justice and
Justice Kagan, also noted that “the retroactivity question” remained
unresolved. Id. at 1438 (Alito, J., dissenting). So, although the Justices
disagreed on much in Ramos, at least eight agreed that Ramos has not yet been
“made retroactive to cases on collateral review by the Supreme Court.” 28
U.S.C. § 2244(b)(2). The Court’s subsequent decision to grant certiorari on the
question of Ramos’s retroactivity reinforces the same conclusion. See Edwards
v. Vannoy, 19-5807, 2020 WL 2105209, at *1 (U.S. May 4, 2020) (mem.)
(granting certiorari on the question of “[w]hether this Court’s decision in
Ramos v. Louisiana applies retroactively to case on federal collateral review”
(citation omitted)).
      IT IS THEREFORE ORDERED that Sharp’s motion for authorization to
file a successive habeas corpus petition is DENIED.


                                        3